Citation Nr: 0626890	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 1999 rating decision which assigned a single 10 
percent rating for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to April 
1999.  

This appeal arises from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  


FINDINGS OF FACT

The December 1999 rating decision which granted service 
connection for bilateral tinnitus and assigned an initial 10 
percent rating was supported by the evidence then of record; 
and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were incorrectly 
applied, such that they involved undebatable error that would 
have led to a materially different outcome.  


CONCLUSION OF LAW

The December 1999 rating decision did not contain CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
was signed into law.  The VCAA significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits by redefining the obligations of VA with 
respect to its duty to assist a claimant, and including an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2005).  

Given that a claim for CUE in a prior decision is based on 
the evidence and regulations in existence at the time the 
decision was adjudicated, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held the 
VCAA is not applicable to claims for CUE. See generally, 
Livesay v. Principi, 15 Vet. App. 165 (2001).  The Board 
finds that the duties to notify and assist imposed by the 
VCAA are not applicable.  

Relevant Laws and Regulations.  Previous determinations by an 
agency of original jurisdiction that are final and binding, 
including decisions as to the degree of disability, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2005).

Tinnitus: Persistent as a symptom of head injury, concussion 
or acoustic trauma was rated as 10 percent disabling.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1988).  

Factual Background and Analysis.  The RO in a December 1999 
rating decision granted service connection for bilateral 
tinnitus and assigned a 10 percent rating.  The veteran, in 
February 2003, filed a claim contending that the Diagnostic 
Code 6260 provided separate 10 percent ratings for tinnitus 
in each ear.  The veteran asked that the December 1999 rating 
decision be corrected.  The RO denied the veteran's claim in 
an April 2003 rating decision.  

The Court has outlined the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly. changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 
14 (1992) (en banc).  

The veteran's representative in their substantive appeal, 
dated in April 2004, contended the regulations governing 
rating of bilateral tinnitus found at 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1988) had been incorrectly applied.  He 
asserted that a 10 percent rating should be assigned for each 
ear for service-connected bilateral tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

Based on the holding in Smith, there is no basis for finding 
the RO incorrectly applied the rating criteria for tinnitus 
in assigning a single 10 percent rating for bilateral 
tinnitus.  Therefore, the Board finds no clear and 
unmistakable error in the December 1999 rating decision which 
assigned a single 10 percent rating for tinnitus.  


ORDER

A December 1999 rating decision did not contain CUE in 
failing to assign separate 10 percent disability ratings for 
bilateral tinnitus; the appeal is denied.  




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


